Additional Opinion on Reheabing. Mb. Chief Justice Hollebich delivered the opinion of the court: Rehearing having been allowed on the petition of the claimant, he urges that the facts in the record show that the servants and agents of the respondent were guilty of gross and wanton negligence; that the plaintiff’s intestate was free from contributory negligence; and that under such circumstances, an exception exists to the general rule that the State is not liable for the acts of its servants and agents under the doctrine of respondeat superior. Even if it be conceded that the facts in the record do show that the servants and agents of the respondent were guilty of gross and wanton negligence, and that the claimant’s intestate was free from contributory negligence, still under the repeated decisions of the court, the claimant is not entitled ■to an award. As stated in the original opinion, during a certain period in the history of this court, awards were made in certain cases in which there was no legal liability on the part of the State. In the earlier cases so decided, the facts appealed very strongly to the sympathies of the court, and the awards there made were attempted to be justified on the grounds of ‘ ‘ equity and good conscience.” Thereafter the court apparently recognized the dangerous tendency of such decisions, and the extent to which they were being carried, and gradually began to get back to the earlier decisions of the court, to the effect that this court has no authority to allow an award in any case unless there would be a legal liability on the part of the State if the State were suable. In the course of such transition, awards were allowed in certain cases where the claimant was free from contributory negligence, and the servants and agents of the respondent were guilty of gross and wanton negligence, and such awards were attempted to be justified on the ground that such cases constituted an exception to the general rule that the State is not liable for the acts of its servants and agents under the doctrine of respondeat superior. If the State is not liable for the ordinary negligence of its servants and agents, there is no principle of law under which it can be held liable for the gross or wanton negligence of such servants and agents, in the absence of a statute making it so liable. The purported exception has no basis in law, and is no longer recognized by this court. The rule as laid down in the case of Crabtree vs. State, 7 C. C. R. 207, and as set forth in the original opinion herein has been followed in nineteen cases reported in the last published volume of the reports of this court (Volume 8), as well as in many more cases decided since the publication of such volume, and must now be considered as the well-established rule of this court. For the reasons above set forth, award must be denied. Award denied. Case dismissed.